                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          Civil Action No. 5:19-cv-25-FL

 Robert McGuire,



                                    Plaintiff,
 v.                                                   Order Granting Plaintiff’s
                                                 Consent Motion for Extension of Time

 LORD Corporation,


                                 Defendant.


       THIS MATTER is before the Court on Plaintiff’s “Consent Motion for Extension of

Time.” For the reasons set forth therein, the Motion is hereby GRANTED.

       IT IS HEREBY ORDERED that Plaintiff Robert McGuire shall have an extension of

time, up to and including November 4, 2019, in which to file a Motion for Leave to Amend his

Complaint, along with the accompanying Memorandum in Support of the Motion and Proposed

Amended Complaint.




                  24th day of _________,
       This, the ______        October 2019,




                                                 ____________________________________
                                                 The Honorable Louise W. Flanagan
                                                 United States District Judge




          Case 5:19-cv-00025-FL Document 28 Filed 10/24/19 Page 1 of 1
